Case:20-03408-swd   Doc #:3-1 Filed: 11/10/2020   Page 1 of 5




        EXHIBIT A
                  Case:20-03408-swd        Doc #:3-1 Filed: 11/10/2020                Page 2 of 5



                                UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF MICHIGAII

 In Re:                                                                 Case No. 20-
                                                                        Chapter 1 I
 DIS Transportation, LLC.                                               Hon.
                                                                        Filed On:
             Debtor,




 SWORN STATEMENT OFMLADEN TEPIC, PRESIDENT OFDEBTO& IN SUPPORT
                   OF ITS F'IRST DAY MOTIONS




             I, MLADEN TEPIC, being duly swom, deposes that, to the best of my knowledge and

belief:

                                              BACKGROUND

             l.     Debtor is a Grand Rapids trucking company that was incorporated in the State    of
Michigan in 2009.

             2.     Amra Tepic (Amra) is Debtor's sole Mernber. As the sole member. Amra caused

Debtor to issue corporate resolutions: (i) appointing me, Mladen Tepic, as Debtor's president.

and   (ii)   authorizing the filing of Debtor's Chapter   1   I   Bankruptcy petition.

          3'        As Debtor's president, my responsib ities include managing Debtor's Day-to-

Day operations.        I   am familiar with the nature and extend of Debtor's assets, liabilities, and

transactional history.




          4.       From 2009 through 2018, Debtor's gross income consistently increased. By

2018, Debtor's gross annual income was approximately $g.5 million per year.
              Case:20-03408-swd        Doc #:3-1 Filed: 11/10/2020         Page 3 of 5



         5.      In   2014, Amra formed a related entity, DIS Express, and appointed me           as

 President.

         6.      DIS Express utilized Debtor's vehicles, employees, and indepandent contractors

 to provide trucking services. Although Debtor and DIS Express are separate legal entities, they

 essentially operated as one entity with consolidated financial reports.

         7.      rn late 2018, the per mile rate Debtor received for hauling freight dropped by

 almost 50%, from approximately $2.00 per mile to approximately      $ 1.00   per mile.

         8.     The rate reduction of approximately 50% resulted in Debtor being unable to

 sustain its overhead.

        9.      [n2019' Debtor hired John Harrington of Harrington & Kieft, pllc to assist Debtor

in reducing its overhead and liabilities.

        10'     From 2019 through the Petition Date, Debtor was able to reduce its total liabilities

from approximately $1.7 million     in   early 2019 to approximately $550,000.00 on the petition

Date.

        ll.     Although Debtor was able to substantially reduce its overhead, including by

eliminating the salaries of Amra and Mladen Tepic, Debtor was unable to fulfit its
                                                                                   monthlv
liability payments.

        12.     Debtor's financiar condition was exacerbated by issues related to    covlD-I9.
        13.     Then, in the weeks leading up to the petition Date, freight rates significantly

increased for the first time since 2018. In fact, as of the petition Date, freight
                                                                                   rates were at or

above the 2018 rates.

        14.    Unfort'nately, by the time freight rates recovered, Debtor had defaurted on        a

number of its liabilities and creditors were threatening to repossess Debtor's vehicles.
             Case:20-03408-swd           Doc #:3-1 Filed: 11/10/2020            Page 4 of 5



         15.     Left with no other options, Debtor filed for relief under Chapter 1l of the United

 States Bankruptcy Code to obtain protection from          its creditors while it seeks to restructure its

 business through the reduction or elimination of certain liabilities.

                             CASH COLLATERAL AND FINAI\CING

         16.     Debtor is in immediate need of cash collateral to preserve the value of its es[ate.

         17.     specifically, Debtor needs use of the cash collateral to pay its ernployees and

 independent contractors, pay rent and utilities, repair and maintain its vehicles, and pay rts

 ordinary operating costs.

         18.     As of the Petition Date, Debtor's vehicles and independent contracrors                   are

transporting freight throughout the United States.

         19.    without    access   to cash collateral, Debtor will be unable to maintain, repair, or

insure its vehicles.

        20.     Debtor believes that its Chapter      1l   bankruptcy   will allow it to      restructure its

business model and restore a profitable business.

        21.     In order to do so, it requires use ofits cash collateral, and such use is necessary to

preserve the value of the estate and avoid ineparable harm.


                                            EMPLOYEES

        22.      Debtor significantly reduced its overhead and liabilities prior to filing its petition.

The reduced operating costs combined with the recent significalt increase to freight rates
                                                                                           should

allow Debtor to satisfy all ongoing operating costs and fund a successful reorganization.

        23.     If Debtor is not allowed to pay wages      as agreed, Debtor   will   be unable to operate.

        24.     If   Debtor is unable to operate, Debtor     wl   not be able to maintain, repair, and

insure its primary assets, the trucks it owns to haul freieht.
             Case:20-03408-swd          Doc #:3-1 Filed: 11/10/2020          Page 5 of 5



         25.     Accordingly, it is critical that Debtor be permitted to continue to pay and honor

 all employee and independent contractor compensation so as to preserve the value ofthe estate.



                                                  UTILITIES

         26.     Debtor's business headquarters at 3636 E. paris Ave SE, Grand Rapids, Michigan

 49512 contain its communications hub, which provides logistical support for its drivers.

         27.     without utilities such as electricity, heat, water, and intemet/telephone, Debtor

cannot successfully operate its physical location.

         28.    Indeed, any intemrption of utility service to Debtor's businesses would severely

disrupt and diminish Debtor's chance for a successful reorganization by reducing or eliminating

Debtor's ability to support and communicate with its employees and indepandent contractors.

         29.    Accordingly, Debtor requires an order prohibiting utility providers fiom altering,

refusing' or discontinuing services      to Debtor pending resolution of any disputed adequate
assurance requests.


                                            CONCLUSION

         30.    The relief sought in the First Day Motions is necessary for Debtor to operate in its

chapter I 1 bankruptcy; to avoid ineparable harm to its business and the bankruptcy estate; and

is in the best interests of Debtor's creditors.




                                                                       A.-
Dated:           O'leLa                 By:        fuor- !'rr*
                                                  Mladen Tepic, CEO of DIS Transportation, llc and
                                                  CEO of DIS Express, llc.
